Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the crack detection pad" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim. It is unclear which of the first and second crack detection pads is referring to. Clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 2018/0158894).
Regarding claim 1, Park discloses a rollable display device 1 comprising:
a substrate (110) including an active area (DA) that displays an image, a first non-active area (PA1) extended from the active area that does not display the image, a second non-active area (PA2) extended from the first non-active area that does not display the image, and a third non-active area (PA3) extended from the second non-active area that does not display the image [Fig. 6, annotated below];
a planarization layer (180) disposed in the active area and the first non-active area [Fig. 6, annotated below];
a display element (ED) disposed on the planarization layer in the active area [Fig. 6, annotated below];
an encapsulation substrate (380) disposed on the display element in the active area (DA), the first non-active area (PA1), and the second non-active area (PA2) [Fig. 6, annotated below]; and
a plurality of crack detection units (CDA/TCD/MCD) disposed in at least one of the first non-active area, the second non-active area, or the third non-active area [Figs. 4 and 6, annotated below, and paragraph 0039].

[AltContent: textbox (PA3)][AltContent: textbox (PA1)][AltContent: textbox (PA2)][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    420
    703
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2018/0158894) in view of Park (US 2016/0322451).
Regarding claim 11, Park et al., as stated in the rejection of claim 1 above, disclose the claimed limitations including crack detection units (TCD/MCD) in at least one of the 
Park teaches a rollable substrate, which makes obvious the limitation of a roller unit [Figs. 1 and 4, and paragraph 0035].
Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify Park et al. by including a rollable substrate and related roller unit taught by Park because the motivation for doing so is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  
Allowable Subject Matter
Claims 18-22 are allowed.
Claims 3-10 and 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R DIAZ whose telephone number is (571)272-1727.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jose R Diaz/           Primary Examiner, Art Unit 2815                                                                                                                                                                                             


    
        
            
        
            
        
            
    

    
        1 The court has held that a preamble is not limiting “where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention” Catalina Marketing International Inc. v. Coolsavings.com Inc., 62 USPQ2d 1781 (CA FC 2002) citing Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997).